Citation Nr: 1517664	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left foot disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for left gluteus medial strain with trochanteric bursitis (left hip disability). 

4.  Entitlement to an initial evaluation in excess of 10 percent for right gluteus medial strain with trochanteric bursitis (right hip disability).

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1989, as well as additional periods of active duty to training (ADT) and inactive duty for training (IDT) with the Army National Guard and Army Reserves. 

These matters come before the Board of Veteran's Appeals (Board) from various rating decisions by the Department of Veteran's Affairs Regional Office located in Seattle, Washington (RO). 

In a May 2010 rating decision, the RO awarded service connection for left and right foot disabilities, and assigned a 10 percent evaluation for the left foot and a noncompensable evaluation for the right foot, both effective from December 11, 2009 (date of claim).  The Veteran appealed the initial assigned evaluation.  By the way of an April 2013 rating decision, the RO increased the assigned evaluation to 10 percent for the right foot disability, effective back to original date of claim.  The Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2012 rating decision, the RO awarded service connection for left and right hip disabilities as secondary to bilateral foot disability, and assigned each hip disability a 10 percent evaluation, effective from June 1, 2012, the date of claim.  Also, in that rating decision, the RO denied a claim for entitlement to service connection for tinnitus.  The Veteran appealed the initial assigned evaluations and the denial of his service connection claim. 

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  At the time of this hearing, the Veteran submitted additional medical evidence relevant to his claims, which accompanied by a waiver of initial consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

The issue of entitlement to an increased rating for left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected right foot disability has been manifested by resection of the metatarsal head with residual scar, but has not been shown to involve a moderately severe foot injury.

2.  Throughout the entire period under appeal, the Veteran's left hip disability has been manifested by no more than subjective complaints of pain, weakness, fatigability and a lack of endurance with objective findings of degenerative joint disease that results in pain, extension to 20 degrees, flexion to 80 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out; there was no objective finding of instability, flailed joint, impairment of the femur, or ankylosis.

3.  Throughout the entire period under appeal, the Veteran's left hip disability has been manifested by no more than subjective complaints of pain, weakness, fatigability and a lack of endurance with objective findings of degenerative joint disease that results in pain, extension to 20 degrees, flexion to 80 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out; there was no objective finding of instability, flailed joint, impairment of the femur, or ankylosis.

4.  Tinnitus was not shown until decades after the Veteran's period of active service, and the preponderance of the competent evidence is against a finding that the Veteran's current tinnitus is the result of a disease or injury incurred during his period of active service or his service in the National Guard and Reserve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251 and 5252 (2014).

3.  The criteria for a disability rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5251 and 5252 (2014).

4.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in December 2009 and August 2010 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in April 2010 and September 2014 to determine the severity of his right foot disability and VA examinations in October 2012, May 2014, and September 2014 to evaluate the severity of his bilateral hip disability.  He was also provided with VA audiology examination in May 2010 and March 2012 to determine the nature of his tinnitus.  VA obtained a medical opinion dated in August 2012 that address whether the Veteran's tinnitus was etiologically related to his service.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran testified during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2) .  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

 For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).
2.  Increased Ratings 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Right Hallux Valgus Disability

In this case, the RO has assigned an initial 10 rating for the Veteran's disability due to right hallux valgus with scar pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Considering the pertinent evidence in light of applicable authority, the Board finds that an initial rating in excess of 10 percent for service-connected right hallux valgus is not warranted at any point since effective date of the grant of service connection.

Diagnostic Code 5280 provides only for 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  In the April 2013 rating decision, the RO found that the Veteran's right foot disability, manifested by status post bunionectomy with internal fixation of the right first metatarsal more closely approximated resection of metatarsal head to support the assignment of a 10 percent evaluation under Diagnostic Code 5280.  This is the maximum rating for right hallux valgus under this diagnostic code.

In addition to Diagnostic Code 5280, the Board has considered whether evaluating the disability under any alternative diagnostic code would provide a basis for higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than that for which service-connection has been established and, in any case, such findings were not noted in the 2010 and 2014 VA examinations.

Finally, Diagnostic Code 5284 (other foot injuries) is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, in addition to Diagnostic Code 5280, the Board will also consider rating the Veteran's service-connected right hallux valgus under Diagnostic Code 5284, which provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling. 

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

VA's General Counsel has issued a precedential opinion advising that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the General Counsel Opinion do not expressly include hallux valgus, there is nothing in the criteria of Diagnostic Code 5284 that precludes consideration of that particular disorder.  Nevertheless, the Board reasons that the Veteran's right hallux valgus symptoms, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5280.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

Accordingly, the Board finds that, in order to qualify for an increased evaluation under Diagnostic Code 5284, the Veteran's right hallux valgus disability would need to include symptoms that were not more appropriately contemplated by Diagnostic Code 5280.  Moreover, the Veteran's collective symptoms would need rise to a level of at least moderately severe in his right foot, so as to warrant higher overall evaluation.  Here, however, there is no indication that the Veteran's service-connected disability is manifested by other injuries of foot that are moderately severe in the right foot. 

A review of the 2010 and 2014 VA examination reports show that the Veteran's right foot disability involves status post bunionectomy with internal fixation of the first metatarsal and results in decreased sensation, painful motion, pain with weightbearing, as well as stable residual scar measuring 6.5 cm by 4 cm that did not result in significant pain.  There was also x-ray evidence of mild degenerative arthritis.  The 2010 VA examiner concluded that the Veteran's right hallux valgus disability was mild in severity and the 2014 VA examiner found that the Veteran's bilateral hallux valgus disability was mild to moderate in severity.  

The Board finds that the competent evidence of record, does not suggest an overarching disability picture that approximates moderately severe impairment in the right foot.  To the contrary, as noted previously, the Veteran's hallux valgus has often been described as mild, or at most moderate.  Nor has it been shown to cause occupational impairment, or other functional loss beyond painful motion and pain on weight bearing that has been envisioned by Diagnostic Code 5280.  Thus, while cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence does not support an overall finding of moderately severe impairment in the right foot.

Moreover, the Veteran does not have a foot injury; he has a toe disability.  If rated on par with a foot injury, the disorder would be no more than moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The VA examiners have described mild findings as to the Veteran's right hallux valgus disability status post bunionectomy with internal fixation.  The Board has considered that the Veteran uses orthetic insertions and he has reported that his bilateral toe disability does impact his ability to work.  However, the Veteran has predominantly attributed his functional and occupational impairment to the severity of his left foot disability, and not his right foot disability.  See Board hearing transcript, pages 13-14 (the Veteran reported that his symptoms are worse on the left foot than the right foot); see also May 2010 VA examination report (the Veteran informed the VA examiner that his right foot disability was "doing well").  

There is no indication that the Veteran's right foot disability would be more appropriately rated under Diagnostic Code 5284.  Notably, the diagnostic code specific to hallux valgus contemplates only a 10 percent rating for a severe disability equivalent to amputation.  The Board finds that it is inaccurate to assign a higher rating under Diagnostic Code 5284, covering foot injuries, when the Veteran's right toe is already rated at the equivalent of amputation.  Additionally, his right first toe does not meet the criteria for a moderate-severe foot injury, and as such, a higher rating is not assigned.

As Diagnostic Code 5280 is not predicated on a limited range of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 [pertaining to functional loss due to pain, fatigability, etc.], are not for application when rating under that code.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In contrast, however, VA's General Counsel has specifically held that disabilities rated under Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under sections 4.40 and 4.45.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case however, as there is no indication that the Veteran's hallux valgus causes functional impairment due to pain, fatigability, or weakness beyond what has already been identified by the Veteran and the medical professionals of record, discussed above, a higher disability rating under Diagnostic Code 5284 is also not warranted based on Deluca factors.

The record also contains a diagnosis of mild degenerative joint disease in the right first metatarsal.  In the absence of limitation of motion, degenerative arthritis is rated at 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher, 20 percent rating, is assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, however, the Veteran's hallux valgus is not rated by limitation of motion and has not been shown to involve multiple joints of the foot.  See 2010 and 2014 VA examination reports. As such, the provisions of Diagnostic Code 5003 do not provide for a higher rating for the hallux valgus disability for the right foot.

The Board has considered the Veteran's complaints of neurologic symptoms affecting his toes during the Board hearing.  The Board notes that the Veteran has already been awarded entitlement to service connection for radiculopathy in his right lower extremity secondary to his lumbar spine disability.  The assignment of a separate rating for neurologic symptoms in the right foot would likely violate the rule against pyramiding.  Esteban, 6 Vet. App. 259.  Moreover, the additional neurologic complaints he reported during the Board hearing pertained to the residual scar from the surgery on his left foot, and he did not describe similar impairment involving his right foot.  See Board hearing transcript, pages 13-15.  

Lastly, the Board acknowledges that the VA examination reports noted residual scar on the lateral aspect of the right first metatarsal joint.  The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban, 6 Vet. App. 259.  Nevertheless, as stated in the 2010 VA examination report, the Veteran's scars have not been shown to be at least 39 square centimeters, or unstable.  The VA examiner also noted that the Veteran's residual scar did not involve significant pain.  Moreover, during the Board hearing, the Veteran only described the residual scar on his left foot as painful.  See hearing transcript, page 15.  Therefore, the Board finds that the relevant diagnostic criteria does not more closely support the assignment of a separate compensable rating for that manifestation of the Veteran's  bunionectomy with internal fixation on the right first toe.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).

In sum, the Board finds that the RO appropriately rated the Veteran's right hallux valgus with status post bunionectomy and internal fixation of first metatarsal joint as 10 percent disabling under Diagnostic Code 5280.  Thus, a higher, initial rating for these disabilities is denied for the entire rating period on appeal.

Left and Right Hip Disabilities

The Veteran seeks entitlement to higher initial evaluations for his left and right hip disabilities.  His left and right hip disabilities are currently rated each as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5251 for loss of hip movement.  

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Impairment of the thigh is rated under Diagnostic Code 5253.  Limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating. Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Ankylosis of the hip is evaluated under Diagnostic Code 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating. Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating.  38 C.F.R. § 4.71a.

Muscle Group XVII pertains to the pelvic girdle group 2 - gluteus maximus, gluteus medius, and gluteus minimus.  The functions of those muscles are extension of the hip; abduction of thigh, elevation of opposite side of pelvis; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia; and flexion of the hip.  The criteria for Diagnostic Codes 5317 provide for a 0 percent rating for slight impairment of the affected muscle group; a 10 percent rating is warranted if impairment of the muscle group is moderate; a 20 percent rating is warranted if impairment of the muscle group is moderately severe; and a 30 percent rating is warranted if impairment of the muscle group is severe.  38 C.F.R. § 4.73, Diagnostic Codes 5317.

In this case, the Veteran claims entitlement to an evaluation in excess of 10 percent each for his right and left hip disabilities.  He filed his claim for service connection for bilateral hip disability as secondary to bilateral foot disability in June 2012, and during the course of the applicable appeal period, he has been evaluated three times by VA. 

The Veteran first underwent a VA joint examination in October 2012.  That examination report shows that the Veteran complained bilateral hip pain secondary to his antalgic gait.  He reported that the pain felt "like a ball on the side of each hip" and the pain impacted his ability to sleep.  The Veteran also reported symptoms of swelling and increased symptoms of pain with prolonged standing, walking and sitting.   Physical evaluation revealed the Veteran had range of motion limited to 85 degrees on flexion and range of extension greater than 5 degrees in both his hips.  There was no evidence of loss of abduction beyond 10 degrees, and the Veteran was able to perform toe-out more than 15 degrees and he was able to cross his legs.  The VA examiner found that the Veteran had function loss due to his bilateral hip disability that resulted in pain on movement and interference with sitting and standing.  There was evidence of tenderness on palpation of the hips, and slight decreased in strength of 4 out of 5 on hip abduction.  X-ray films did not reveal any abnormalities of the hips.  A diagnoses of gluteus medial strain with trochanteric bursitis, bilaterally. 

In May 2014, the Veteran was afforded VA joint and muscle injury examinations in conjunction with his claim for initial increased rating.  The Veteran complained of bilateral hip pain, weakness, and stiffness and he reported experiencing flare-ups in symptomatology with prolonged standing and sitting.  He reported that he would limp from hip pain.  On physical examination, range of motion testing revealed that the Veteran had limitation to 90 degrees on flexion, extension greater than 5 degrees, adduction limited to 25 degrees, and abduction limited to 45 degrees in both hips.  While there was evidence of painful motion with limitation of flexions, but there was no evidence of additional limitation of motion due repetitive use or because of pain, fatigability, weakness, or incoordination.  The Veteran was able to cross his legs, perform toe-out beyond 15 degrees, and performed abduction beyond l0 degrees in both hips.  There was no evidence of tenderness on palpation of the hips, and he had full muscle strength in both hips.  X-ray film revealed no abnormalities.  The VA examiner found that the Veteran's bilateral hip disability caused him less movement than normal, pain on movement, and inability to perform prolonged walking.  

The May 2014 VA muscle injury examination report identified the disability as muscle group XVII, the pelvic girdle muscles, involving gluteus maximus, gluteus medius, gluteus minimus, and effects extension of the hip and abduction of the thigh.  The VA examiner found that the Veteran's disability did not involve severe muscle damage, muscle substance or function, or cardinal signs and symptoms of muscle injury.  The Veteran had normal muscle strength and there was no evidence of muscle atrophy.  The VA examiner found that the Veteran's bilateral hip disability render him unable perform prolonged walking.  

The Veteran was afforded a third VA joint examination in September 2014.  That examination report confirmed diagnoses of gluteus medius strain with trochanteric bursitis.  The Veteran complained of bilateral hip pain, with worse pain in the left hip, and increased pain during flare-ups resulted in decreased range of motion.  The Veteran denied any current treatment for his hip problems.  On clinical evaluation, range of motion testing revealed that the Veteran had limitation of flexion to 80 degrees, when pain begins, and limitation of extension to 20 degrees, when pain begins, in the right hip and he had limitation of flexion to 85 degrees, when pain begins, and limitation of extension to 20 degrees, when pain begins, in the left hip.  The Veteran was able to cross his legs, perform toe-out beyond 15 degrees and he perform abduction greater than 10 degrees in both hips.  While the Veteran reported painful motion, there was no evidence of additional limitation of motion due to repetitive use or pain.  There was evidence of pain on palpation and decreased strength of 4 out of 5 on hip abduction.  The VA examiner found that the Veteran's bilateral hip disability causes him less movement than normal, pain on movement, and interference with sitting and standing.  X-ray films were negative for abnormalities.  The VA examiner concluded that the Veteran's bilateral hip disability was mild to moderate in severity.  The VA examiner stated that he was unable to provide an opinion on the increased degree of hip disability during a flare-up as the Veteran did not presented with flare-up symptoms on clinical evaluation.

After a careful review of the evidence of record, the Board finds that the Veteran's right and left hip disabilities does not warrant ratings in excess of 10 percent each under the applicable diagnostic codes. 

The evidence of record, including lay testimony and VA examinations, demonstrates that the Veteran's bilateral hip disability was productive of subjective complaints of pain, stiffness, decreased motion, weakness, and with objective findings of pain, flexion limited to 80 degrees, extension limited to 20 degrees, abduction greater than 10 degrees, and rotation greater than 15 degrees with toes-out.  The Veteran has limitation of flexion and extension of the thigh well beyond a compensable degree of impairment under Diagnostic Codes 5251 and 5252 (with limitation of flexion greater than 45 degrees on flexion and limitation of extension greater than 5 degrees).  See 38 C.F.R. § 4.71a.  Neither hip disability has not been productive of limitation of thigh extension to 5 degrees, limitation of thigh flexion to 30 degrees or limitation of abduction lost beyond 10 degrees, so as to warrant a higher disability rating under Diagnostic Codes 5251, 5252, 5253. 38 C.F.R. § 4.71a.  There is also no evidence of anklyosis, favorable or unfavorable, during the period under appeal to warrant a higher evaluation under Diagnostic Code 5250.  See 38 C.F.R. § 4.71a.  An evaluation in excess of 10 percent for each hip is not warranted for limitation of extension under Diagnostic Code 5251.  38 C.F.R. § 4.71a. 

Even considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support a higher evaluation at any time.  While all three examinations demonstrated findings of the right and left hips were painful on motion and the range of motion, there was no additional limitation of the Veteran's range of motion noted in degrees.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7. 

Absent limitation of limitation of thigh flexion to 30 degrees or limitation of abduction, lost beyond 10 degrees, a higher disability rating, in excess of 10 percent for each hip is not warranted under Diagnostic Codes 5251, 5252 or 5253.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.

Other appropriate diagnostic codes for application have been considered.  However, as the Veteran's service-connected bilateral hip disability does not reflect findings of hip flail joint or impairment of the femur at any time during the pendency of the appeal, Diagnostic Codes 5254 and 5255 do not apply.  38 C.F.R. § 4.71a. 

Absent degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, which, here as there is no such x-ray evidence of record of degenerative arthritis in either hip, a higher disability rating is not warranted under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5003. 

The Board has also considered whether a separate compensable rating is warranted for the Veteran's muscle strain of the gluteus medius.  The May 2014 VA examiner specifically found that the muscle strains affected Group XVII, which is rated under Diagnostic Code 5317.  However, as the May 2014 VA examiner found no severe muscle damage, impaired muscle substance or function, or cardinal signs or symptoms of muscle injury, a separate, compensable disability rating based on muscle injury is not warranted.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected left and right hip disabilities and notes that lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the bilateral hip disability does not result in functional loss that more nearly approximates the rating provided.  In this regard, despite such reports, his flexion and other motions are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to ankylosis, flail joint or femur impairment of fracture or misalignment.  As such, while the Board accepts the lay evidence with regard to the matters the statement providers are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the left and right hips pathology.

 The Board has considered whether staged ratings under Hart, supra, are appropriate for the service-connected left and right hip disabilities.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.


Extra-schedular Consideration 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned for hallux valgus and limitation of hip motion.  Ratings in excess of that assigned are provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected right foot and bilateral hip disabilities.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating. Accordingly, an extraschedular rating is not warranted.

Total Disability Rating due to Individual Unemployability 

The Board notes that the Veteran has asserted that the severity of his service-connected bilateral foot and hip disabilities impact his ability to work, but the RO denied a claim for TDIU in a December 2014 rating decision.  The Board observes that the Veteran has consistently reported that he has maintained employment as a truck driver throughout the applicable period under appeal, despite the severity of his service-connected disabilities.  See the reports of VA examinations as well as the January 2015 Board hearing transcript.   There is nothing to suggest that the Veteran's full-time employment is somehow marginal or protected.  The evidence of records does not demonstrate that the Veteran's service connected disabilities render him unemployable for the purposes of TDIU award.  See 38 C.F.R. § 4.16(a) and 4.16(b).  

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for tinnitus.  He asserts that while working on or around artillery for over ten years in the National Guard and Army Reserve, with periods of active duty for training, and inactive duty for training, he was exposed to daily acoustic trauma from artillery and cannon fire and he now suffers from tinnitus.  

During the May 2010 VA audiology examination, the Veteran informed the VA examiner that he was unsure of the exact onset of his tinnitus symptoms, but he felt that it could have started during his first period of National Guard service from 1986 to 1990 or during his second period from 2005 to 2008.  However, at the time of the March 2012 VA audiology examination, he reported that he had experienced symptoms of constant tinnitus since his period of service in the 1980s. 

The Veteran's service personnel records reflect that he served in the Army National Guard and Reserve from 1986 to 1995 and from 2005 to 2010 that involved periods of active duty for training and inactive duty for training, according to his Point Credit Summary.  His military occupational specialty was that of cannon crew member.

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus.  See the May 2010 and March 2012 VA audiology examinations.  Element (1), current disability, is satisfied. 

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.

The available service treatment records do not indicate that the Veteran complained about or sought treatment for any ear-related problems while in military service.  On his March 2005 re-enlistment examination, the Veteran's ears were evaluated as normal and the audiometric findings did not indicate any hearing loss disability.  On the associated report of medical history, the Veteran denied any ear problems at that time.  A 2005 post-deployment questionnaire reflects that the Veteran denied having ringing in the ears.  In April 2008, the Veteran was evaluated for noise exposure and he denied any ear problems at that time. 

The first evidence of the Veteran's tinnitus comes when he filed his claim for service connection in April 2010.  Notably, there is also no evidence of tinnitus during his period of service or within the one year presumptive period after separation from active service in 1989.  See 38 C.F.R. §§ 3.307, 3.309(a).  Again, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Board finds that the Veteran's account of his exposure to acoustic trauma is credible and entirely consistent with the circumstances of his service.  His service treatment records, from both his periods of National Guard service, document his working on or around cannons.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma in service. Having determined that the Veteran was likely exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has a current diagnosis of tinnitus for which service connection may be granted, and whether there is a nexus between that tinnitus and his service.  According, element (2), with respect to in-service injury has been show. 

The Board will now address whether the evidence of record establishes element (3), a medical link between the Veteran's current tinnitus and his period of service. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was provided with VA audiology examination in March 2012, and an addendum medical statement was obtained in August 2012.  In the August 2012 addendum to the VA examination report, the VA examiner provided a medical opinion against the Veteran's claim that his tinnitus was etiologically related to his military service, to include his National Guard service.  The VA examiner opined that the Veteran's tinnitus was less likely than not related to his period of service as there was no evidence of significant high frequency threshold shifts noted between 2008 service audiogram and 2012 VA audiogram, and the Veteran denied symptoms of tinnitus in 2005.  Moreover, the VA examiner noted that the Veteran's report of occasional, brief tinnitus is typically considered as normal.  The VA examiner opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma during service.  This medical opinion is considered to be highly probative, as it is based on a thorough review of the Veteran's medical records as well as the Veteran's contentions. 

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the VA examiners provided a rationale in support of the opinion that tinnitus was not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus is due to any event or injury in service. 

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that to the extent that the Veteran may contend that he has had continued tinnitus since active service, such statements, while competent, are nonetheless not credible.  The Veteran now reports the onset of tinnitus was during his period of service, but at the time of his 2005 PDHA, the Veteran denied having hearing or ear troubles in service.  Also, the Veteran did not indicate that he experienced any ear problems during the 2008 service hearing evaluation.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, the record reflects that he denied any symptomatology in 2005, and he only recently reported that his symptoms began during service. 

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, element (3), nexus, has not been satisfied, and the claim fails on this basis as well. 

In the absence of any persuasive evidence that the Veteran's current tinnitus had an onset during his period of service or is otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for right foot disability is denied.

Entitlement to an evaluation in excess of 10 percent for left hip disability is denied.

Entitlement to an evaluation in excess of 10 percent for right hip disability is denied.

Service connection for tinnitus denied.


REMAND

The Veteran seeks entitlement to an initial higher evaluation for his left foot disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Board finds that another VA examination is needed to determine the symptomatology associated with the Veteran's left foot disability as opposed to his other service-connected disabilities that impact his foot.  

During the Board hearing, the Veteran complained of neurologic symptoms involving his left great toe.  See Board hearing transcript, pages 13-15.  In addition, the medical evidence reflects that the Veteran has been diagnosed with a neuroma on his left foot as result of surgical invention for his left foot disability.  See November 2011 VA treatment record.  The Board notes that the Veteran has already been awarded entitlement to service connection for radiculopathy involving both the sciatic nerve and femoral nerve in his left lower extremity secondary to his lumbar spine disability.  A new VA examination is needed to address what symptomatology is solely due to the left foot disability as opposed to his other service-connected disability in order to avoid the violating the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all outstanding records of VA and non-VA health care providers who have treated any of his disorders on appeal.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.  The records sought must further include any relevant VA records the Veteran identifies. The Veteran should be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
 
2.  After securing any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his left foot disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations related to the Veteran's service-connected left foot disability (status post bunionectomy, excision of neuroma, removal of Screw, and Z-plasty lengthening of the long toe extensor). 

The examiner should identify what, if any, of the Veteran's complaints of neurologic involvement in the left foot are wholly separate from his symptoms associated with his service-connected radiculopathy involving both the sciatic nerve and femoral nerve in his left lower extremity. 

The examiner should specifically indicate whether associated foot disability is moderate, moderately severe, or severe. 

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

 A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate all the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


